[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-13435                MARCH 14, 2011
                                                                     JOHN LEY
                                   Non-Argument Calendar               CLERK
                                 ________________________

    D.C. Docket Nos. 5:09-cv-00418-WTH-GRJ & 5:04-cr-00006-WTH-GRJ-1



SHANE ALLEN ADKINS,

lllllllllllllllllllll                                              Petitioner-Appellant,


                                            versus

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                             Respondent-Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                       (March 14, 2011)
Before EDMONDSON, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Shane Allen Adkins pleaded guilty to being a felon in possession of a

firearm in violation of 18 U.S.C. §§ 922 (g)(1) and 924(e)(1). In his plea

agreement, Adkins waived his right to appeal or collaterally challenge his sentence

except for, inter alia, “a sentence above the statutory maximum.” The district

court enhanced Adkins’s sentence under the Armed Career Criminal Act

(“ACCA”), 18 U.S.C. § 924(e)(1), after finding that Adkins had three prior

convictions for violent felonies, including a Florida conviction for escape. The

ACCA enhancement made Adkins’s mandatory statutory sentence 180 months.

Adkins received a two-level departure, and the court sentenced him to 126 months

of imprisonment.

      Almost five years later, Adkins filed a motion to vacate, set aside, or correct

his sentence pursuant to 28 U.S.C. § 2255. The crux of his argument was that he

should be re-sentenced because Chambers v. United States, 129 S. Ct. 687 (2009),

recently established that escape from custody was not a violent felony. Adkins

argued that the maximum possible sentence without the ACCA enhancement was

120 months, therefore the sentence appeal waiver did not preclude relief. The

Government argued (1) the motion was untimely, (2) the appeal waiver foreclosed

                                         2
relief, (3) Adkins procedurally defaulted his claims, and (4) a conviction for

escape from custody is still a “violent felony” after Chambers. The district court

concluded that Adkins’s motion was barred by the sentence appeal waiver in his

plea agreement, and we agree.

      “In a Section 2255 proceeding, we review legal issues de novo and factual

findings under a clear error standard.” Lynn v. United States, 365 F.3d 1225, 1232

(11th Cir. 2004) (per curiam) (quoting United States v. Walker, 198 F.3d 811, 813

(11th Cir. 1999) (per curiam)).

      Adkins misreads Chambers, which held that “failure to report” is not a

“violent felony” under the ACCA. Chambers, 129 S. Ct. at 689. In United States

v. Lee, we held that a “non-violent walkaway escape from unsecured custody” is

not a violent felony post-Chambers. 586 F.3d 859, 874 (11th Cir. 2009), cert.

denied, 130 S. Ct. 2392 (2010). But we have never held that escape from secure

custody is not a violent felony. In fact, four days after our Lee decision we held

that “a conviction for escape under Florida law is a serious violent felony within

the meaning of [18 U.S.C.] § 3559(c) because it is punishable by a sentence of up

to 15 years and involves a substantial risk that physical force against the person of

another may be used.” United States v. Sanchez, 586 F.3d 918, 931 (11th Cir.




                                          3
2009), cert. denied, 130 S. Ct. 1926 (2010).1 Mindful of Chambers, we noted that

Sanchez pleaded guilty “to escape, not a failure to report.” Id. at 932 n.33.

       Accordingly, because a Florida conviction for escape is a violent felony,

Adkins’s sentence of 126 months does not violate the statutory maximum, and the

waiver in his plea agreement precludes him from challenging his sentence on the

grounds raised in his § 2255 motion.

       AFFIRMED.




       1
          Because the definitions of “crime of violence” and “violent felony” are “virtually
identical,” cases concerning one definition “provide important guidance” concerning the other.
United States v. Archer, 531 F.3d 1347, 1350 n.1 (11th Cir. 2008).

                                               4